DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,338,202 (Chinone) in view of US 2016/0352074 (Hogan).
	For claims 1 and 20, Chinone teaches a method (fig. 1A - fig. 1P) of producing a plurality of transferable components (fig. 1L, col. 5, l.9-17, “each semiconductor element”, fig. 1P shows a separated semiconductor element) on a common intermediate carrier (fig. 1L, 9), wherein the components are configured to generate electromagnetic radiation (col. 1, l. 8-10 and claim 8) and each comprise a 
providing a semiconductor structure (fig. 1L, 2, col. 5, l. 9-17) on the intermediate carrier (fig. 1L, 9), wherein the semiconductor structure is separable into a plurality of semiconductor bodies of the components (fig. 1L, 12, col. 5, l. 3-8) and wherein a sacrificial layer is arranged in vertical direction between the semiconductor structure and the intermediate carrier (fig. 1L, 6); 
forming an anchoring structure having a plurality of anchoring elements (fig. 1L, portions of 7 in contact with layer 3); and 
removing the sacrificial layer (fig. 1N, col. 5, l. 36-44), as a result of which the components are mechanically connected to the intermediate carrier solely via the anchoring structure (fig. 1N, col. 5, l. 45-48), wherein the anchoring elements release the components under mechanical load so that the components are formed to be detachable from the intermediate carrier and thus transferable (fig. 1O, col. 5, l. 49-59).
Chinone does not teach the electromagnetic radiation is coherent. However, Hogan teaches VCSELs which produce coherent electromagnetic radiation have efficiency advantages compared to LEDs when spectral width and beam divergence are considered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a VCSEL and its coherent electromagnetic radiation in place of the LED of Chinone in order to provide efficiency advantages compared to LEDs when spectral width and beam divergence are considered as taught by Hogan.
, Chinone further teaches the anchoring elements are formed to be breakable or detachable under mechanical load when the components are removed (fig. 1O) and wherein the anchoring elements comprise tethers located sidewards to the components, and/or the anchoring elements comprise anchoring columns located below the components and arranged in the vertical direction exclusively between the intermediate carrier and the components (fig. 1N. anchoring elements are the column shaped portion of 7 in contact with the semiconductor component surrounded by 5).
For claim 2, Chinone teaches the semiconductor structure (fig. 1I, 2) is arranged on a growth substrate (fig. 1I, 1), the growth substrate being partially or completely removed from the semiconductor structure before the semiconductor structure is singulated into a plurality of semiconductor bodies of the components (fig. 1J).
For claim 3, Chinone teaches the growth substrate is completely removed from the semiconductor structure (fig. 1I to 1J, GaN substrate 1 has been removed), and the components are formed as substrate-less light emitter (fig. 1P). As discussed in the rejection of claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a VCSEL and its coherent electromagnetic radiation in place of the LED of Chinone in order to provide efficiency advantages compared to LEDs when spectral width and beam divergence are considered as taught by Hogan.
For claim 4, Chinone teaches a composite component (fig. 1L) comprising a plurality of components (fig. 1L, col. 5, l.9-17, “each semiconductor element”, fig. 1P shows a separated semiconductor element), a removable sacrificial layer (fig. 1L, 6), an anchoring structure (fig. 1L, 7) and a common intermediate carrier (fig. 1L, 6) wherein 

the sacrificial layer (fig. 1L, 6) is arranged vertically between the intermediate carrier (fig. 1L, 9) and the components (fig. 1L, 2), 
the anchoring structure comprises a plurality of anchoring elements (fig. 1L, portions of 7 in contact with layer 3), wherein the anchoring structure and the sacrificial layer provide a mechanical connection between the intermediate carrier and the components (fig. 1L), and 
without the sacrificial layer the components are mechanically connected to the intermediate carrier solely via the anchoring elements (fig. 1N), wherein the anchoring elements are formed in such a way that under mechanical load they release the components so that the components are formed to be detachable from the intermediate carrier and thus transferable (fig. 1O, col. 5, l. 49-59).
Chinone does not teach the electromagnetic radiation is coherent. However, Hogan teaches VCSELs which produce coherent electromagnetic radiation have efficiency advantages compared to LEDs when spectral width and beam divergence are considered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a VCSEL and its coherent electromagnetic radiation in place of the LED of Chinone in order to provide efficiency advantages compared to LEDs when spectral width and beam divergence are considered as taught by Hogan.
For claim 6, Chinone teaches the anchoring elements comprise anchoring columns which are located below the components are arranged in the vertical direction exclusively between the intermediate carrier and the components (fig. 1N. anchoring elements are the column shaped portion of 7 in contact with the semiconductor component surrounded by 5) and are formed to be breakable or detachable under mechanical load when the components are removed (fig. 1O).
For claim 8, Chinone teaches the anchoring columns are formed from an electrically conductive material (col. 3, l. 45-55) and are electrically conductively connected  to rear-side contact layers or mirror layers of the components (fig. 1L, 3).
For claim 9, Chinone teaches the sacrificial layer  forms a common boundary layer between the intermediate carrier and the components (fig. 1L, layer 6 provides a common boundary between carrier 9 and the components), and without the sacrificial layer, a cavity is formed between the intermediate carrier and the components (fig. 1N shows a cavity where 6 has been removed), wherein the anchoring elements are directly adjacent to the cavity in places or are arranged in the cavity (fig. 1N).
For claim 10, Hogan teaches he components each have a laser resonator with a Bragg mirror pair comprising a first Bragg mirror (fig. 1, 104) and a second Bragg mirror (fig. 1, 112), the semiconductor body of the respective component being arranged in the vertical direction between the first Bragg mirror and the second Bragg mirror (fig. 1 and title), and the first Bragg mirror is electrically conductive ([0009]).
For claim 11, Hogan teaches both the first Bragg mirror (104) and the second Bragg mirror (112) of the Bragg mirror pair are electrically conductive ([0009]).
For claim 12, Hogan teaches the second Bragg mirror (112) is electrically conductive ([0009]) and has inner insulating regions (fig. 1, 124) for forming an aperture (fig. 1, 126) of the component.
For claim 13, the combination does not teach the second Bragg mirror is formed to be electrically insulating. However, the examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to form DBRs in VCSELs from electrically insulating materials in order to form suitable DBRs with fewer layers. IT would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second Bragg mirror to be electrically insulating in order to form a suitable DBR with fewer layers.
For claim 14, Hogan teaches the first Bragg mirror (104) and the second Bragg mirror (112) of the same Bragg mirror pair have different cross-sections in top view (fig. 1).
For claim 17, Chinone teaches a component (fig. 1P) which is detached from the common carrier of the composite component according claim 4 (fig. 1O), wherein the component is a diode which is free of a growth substrate (growth substrate was removed in fig. 1J). According to the combination with Hogan above, the diode is a surface-emitting laser diode. 
Claims 5, 7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,338,202 (Chinone) in view of US 2016/0352074 (Hogan) and further in view of US 2018/0301875 (Burroughs).
For claim 5, the previous combination does not teach the anchoring elements comprise tethers which are located sidewards of the components and are formed to be breakable or detachable under mechanical load when the components are removed.
However, Burroughs teaches anchoring elements which are breakable under a mechanical load for removing components may be formed by locating tethers sidewards of the components (fig. 4F’, [0075] and fig. 5D). It would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to use the anchoring element configuration of Burroughs as a simple substitution for the anchor configuration of Chinone as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative configuration to anchor and allow removal of the element from a carrier/substrate.  See MPEP 2143 I.B.
For claim 7, the previous combination does not teach the anchoring elements are formed from an electrically insulating material and are to be breakable when the associated component is pressed. 
However, Burroughs teaches anchoring elements may be formed from photoresist to be breakable (fig. 4D and [0075]). While Burroughs does not explicitly teach the photoresist is electrically insulating, the examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to use electrically insulating materials as photoresist. It would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to use the photoresist  of Burroughs, and particularly a well-
For claim 18, the combination of Chinone and Hogan teach a method for producing one or a plurality of electronic devices comprising the steps of: 
providing the composite component according to claim 4 (Chinone Hogan are applied according to the rejection of claim 4 above); 
Chinone further teaches removing the sacrificial layer (fig. 1N, layer 6 has been removed); and 
removing one or a plurality of components from the intermediate carrier (fig. 1O).
The combination does not teach the one or plurality of components are removed using one or a plurality of stamps, wherein the anchoring elements release the components under mechanical load of the stamp or stamps so that the components are detached from the intermediate carrier;
 printing the component or plurality of components on a printed circuit board of the to be produced electronic device or on a plurality of printed circuit boards of the to be produced electronic devices; 
and separating the stamp or stamps from the component or components.
 components (fig. 4F’, 400) are removed using one or a plurality of stamps (fig. 4F’, 490, [0076]), wherein the anchoring elements release the components under mechanical load of the stamp or stamps so that the components are detached ([0076]);
 printing the component or plurality of components on a substrate of the to be produced electronic device or on a plurality of substrate of the to be produced electronic devices (fig. 4G’, 407); 
and separating the stamp or stamps from the component or components (fig. 4G’ shows the stamp has been separated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use combine the method of Burroughs with the method of the previous combination in order to place the components in a desired location of a non-native substrate.
The combination does not teach the substrate is a printed circuit board, However, the examiner takes official notice that printed circuit boards were well known substrates in the art before the effective filing date of the claimed invention, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known print circuit board as the substrate.  Printed circuit boards have the advantage of being able to provide wiring for driving the components.
For claim 19, the combination, as already applied, teaches the components are surface-emitting laser diodes (Hogan, fig. 1, title and [0005]).  The limitation “for producing a plurality of recognition cameras” does not further limit the claim as it does .
Allowable Subject Matter
Claim 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the individual elements of claim 15 and its dependent claim 16 are generally known, the closest prior art cited in the rejection of claim 10 above, does not teach the additional elements of claim 15 with those of claim 10 from which it depends. There is no suggestion or motivation to modify the prior art to include all the limitations of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael Carter/           Primary Examiner, Art Unit 2828